Motion by petitioner to confirm the report of the special referee and to impose an appropriate sanction. (Motion No. 8469.) Motion by petitioner, inter alia, (1) to suspend the respondent immediately from the practice of law pending the determination of the matters concerning the charges against this respondent, (2) to authorize the institution of new disciplinary proceedings based on new charges against the respondent and to permit him 10 days to answer the annexed petition; and (3) to appoint an attorney to take custody of and to inventory the files of the respondent and to take such action as deemed necessary to protect the interest of the respondent’s clients. Motion No. 7191 granted. The referee’s report is confirmed and the respondent Arthur J. Rouse is suspended, forthwith from the practice of law pending the determination by this court of an appropriate measure of discipline to be imposed and pending the further order of this court. The new issues raised by the respondent in his affirmations in opposition to petitioner’s motion are referred to John W. Walber, Esq. of 3 Stratfort Place, New City, New York, 10956, as special referee to hear and to report together with his recommendations. The special referee may hear proof (1) on whether the respondent is an alcoholic (2) the effect, if any, such alcoholism had upon the respondent’s conduct which is the *820subject of the charges against him and (3) his efforts, if any, with respect to rehabilitation. Motion No. 8469 denied as moot insofar as it seeks an interim suspension, and granted to the following extent: Grievance Committee for the Ninth Judicial District is authorized to bring a new proceeding against the respondent on the charges set forth in the petition, dated October 14, 1983, which is annexed to the motion; and which is deemed to have been served on the respondent, who has answered said petition in his opposition to the motion. Gary Samuels, Esq., P.O. Box 525, Spring Valley, New York, 10977, is appointed to take custody of and to inventory the respondent’s files and to take such action as he deems necessary to protect the interest of the clients of the respondent. Mollen, P. J., Damiani, Titone, Lazer and Gibbons, JJ., concur.